







CASTLIGHT HEALTH, INC.


January 3, 2017




Derek Newell
96 Hiller Drive
Oakland, California 94618


Dear Derek:
Castlight Health, Inc. (the “Company”) is pleased to offer you employment on the
terms set forth below. This employment offer is contingent on the closing (the
“Closing”) of the Company’s acquisition of Jiff, Inc. (“Target” and such
acquisition, the “Transaction”) pursuant to an Agreement and Plan of Merger
expected to be entered into on or about January 4, 2017 by and among the
Company, Target and certain other parties (the “Merger Agreement”). Subject to
your satisfying the conditions set forth below, your employment will be
effective and commence as of the Closing. If the Transaction is not consummated
for any reason (or the Merger Agreement is terminated in accordance with its
terms), this offer will immediately and automatically be withdrawn and be of no
further force or effect.


1.Position. Your title will be President, and you will have responsibility for
Sales & Marketing, Research & Development and Professional Services, as they are
generally defined in the Company’s organizational structure as of the date of
this Agreement. You will report to the Company’s Chief Executive Officer. This
is a full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part- time) that would create a conflict of interest with the
Company or that is in any way competitive with the business or proposed business
of the Company, nor will you assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. By signing this letter agreement,
you confirm to the Company that you have no contractual commitments or other
legal obligations that would prohibit you from performing your duties for the
Company. It is acknowledged that you currently serve on the board of directors
of Wanda and that you are a co-founder and advisor to HT3. In the event that
your employment with the Company is terminated for any reason, you agree to
resign, unless otherwise requested by the Board of Directors, from all other
positions you hold at that time, including as a member of the Board of
Directors.


2.Cash Compensation.


(a)Base Salary. The Company will pay you a starting salary at the rate of
$367,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to increase pursuant to the Company’s
employee compensation policies in effect from time to time.


(b)Annual Incentive Compensation. In addition, you will be eligible for
incentive compensation with an annual target of 75% of your base salary, based
on the achievement of performance objectives to be determined by the Company’s
Board of Directors or a committee thereof (the “Board”) as well as the
achievement of individual objectives set by the Board in the first 30 days of
your employment. For the period in which Section 5 (Compensation Equivalency) is
applicable, you and John Doyle will have the same Annual Incentive Compensation
objectives. Regardless of the actual Closing date, you will be eligible for an
annual bonus covering the entire 2017 calendar year, but the total amount of
bonus you receive from Target and the Company shall not exceed 75% of your base
salary paid by the Company. Thereafter, you will be eligible to receive annual
incentive compensation with a target amount and upon such terms as shall be
determined by the Board. Any incentive





--------------------------------------------------------------------------------





compensation for a fiscal year will be paid within 2½ months after the close of
that fiscal year, but only if you are still employed by the Company at the time
of payment.    The determinations of the Board with respect to your incentive
compensation will be final and binding.


3.Employee Benefits. Except as otherwise provided for in this letter agreement,
you will be eligible to receive employee benefits and perquisites commensurate
with those provided to the Company’s senior executives. A list of current
employee benefits will be provided in the Benefits Information Guide.
Eligibility for benefits begins on the first (1st) day of the month following
your first day of employment, with the exception of participating in our 401(k)
Plan which you will be eligible on the first day of your employment.


4.Equity.


(a)Subject to the approval of the Board, you will be granted restricted stock
units (“RSUs”) under the Company’s 2014 Equity Incentive Plan (“Plan”) in
connection with your commencement of employment for a number of shares to be
determined by the Board after consultation with Radford and designed to equalize
your go forward equity ownership with the go forward equity ownership of Mr.
Doyle, measured as of your commencement of employment. Go forward equity
ownership is the value of the unvested portion of the equity ownership as well
as the timing of the vesting of such ownership. For avoidance of doubt, the
objective is to have both executives vest the same dollar value each month post
Closing and through the timeframe covered by Section 5: Compensation
Equivalency.


(b)Subject to the approval of the Board, you will be granted restricted stock
units (“RSUs”) and/or performance stock units (“PSUs”) under the Company’s 2014
Equity Incentive Plan (“Plan”) in connection with your commencement of
employment for a number of shares to be determined by the Board after
consultation with Radford to provide a market-based long-term incentive for 2017
that is equivalent to any such grant made to the then Company’s Chief Executive
Officer John Doyle in 2017.


(c)The RSUs will vest in four equal annual installments of 25% each based on
your continuous service unless adjustments to the vesting schedule to meet the
objectives above are required. PSUs will vest according to the performance
vesting scheduled as established by the Board for the PSU grant. RSUs and PSUs
that vest will be settled in the Company’s Common Stock following vesting. The
RSUs and PSUs shall be subject to the terms and conditions set forth in the Plan
and in the Restricted Stock Unit Agreement between you and the Company. You will
be responsible for applicable withholding taxes that become due upon settlement
of the RSUs and PSUs. The RSUs and PSUs will permit payment of taxes through
sell-to-cover transactions.


(d)Your current equity will be handled according to the Merger Agreement,
however, with your written consent, adjustments in the vesting schedule of any
unvested equity may be made to meet the objectives of Sections 4(a) and 4(b),
provided that, the amount of unvested equity is not reduced and the vesting
schedule of any unvested equity is not materially lengthened.


(e)Before Closing, you agree to exercise 190,000 of your Target options.


5.Compensation Equivalency. It is agreed that your total target cash
compensation, that is, the sum of Section 2(a) and Section 2(b) above, shall be
no less than the corresponding total target compensation of the Company’s
current Chief Executive Officer, Mr. Doyle, for the corresponding period. This
Section 5 shall cease to apply on December 31st, 2019. In addition, after the
grants described in Sections 4(a) and 4(b) above, if equity is awarded to Mr.
Doyle during the period described in the immediately preceding sentence, you
will receive equity in the same amount and on the same terms.


6.Severance. Upon commencement of employment, you will also be entitled and
subject to





--------------------------------------------------------------------------------





the terms and conditions set out in the Executive Severance Agreement, a copy of
which is attached hereto as Exhibit A. The Executive Severance Agreement will
apply equally to equity awarded to you by Castlight, as well as your Target
assumed options. Notwithstanding anything to the contrary in the Executive
Severance Agreement, any portion of your equity awards that vest contingent upon
achievement of the milestone earn-out metrics described in the Merger Agreement
will not accelerate upon a Qualifying CIC Termination or Qualifying Non-CIC
Termination, but shall instead be exclusively governed by their terms without
regard to the Executive Severance Agreement. You agree to waive the single
trigger vesting acceleration of your Target options for this Transaction. If any
subsequent Corporate Transaction (as defined in the Plan) occurs, your existing
single trigger benefit will apply under the same terms as your current agreement
(50% of unvested options accelerate upon closing of that Corporate Transaction)
with respect to your unvested Target options that are assumed by the Company and
become options to purchase the Common Stock of the Company. For avoidance of
doubt, the single trigger acceleration will not apply to any equity awarded to
you by the Company, other than assumed Target options.


7.Confidentiality; Proprietary Information and Inventions Agreement. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement, a copy of which is
attached hereto as Exhibit B. We wish to impress upon you that we do not want
you to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer. You will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company.


8.Non-Competition. As a condition of your employment with the Company, you shall
execute the Non-Competition Agreement, a copy of which is attached hereto as
Exhibit C.


9.Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).


10.Tax Matters.


(a)Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.


(b)Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.


11.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, please let us know.


12.Interpretation, Amendment and Enforcement. This letter agreement and the





--------------------------------------------------------------------------------





exhibits attached hereto supersede and replace any prior agreements,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company and constitute the complete agreement between you
and the Company regarding the subject matter set forth herein, except that the
obligations under this letter agreement and its exhibits shall not supersede,
but shall be additive to, any of your obligations under any confidentiality or
invention assignment agreement(s) with Target. This letter agreement may not be
amended or modified, except by an express written agreement signed by both you
and a duly authorized officer of the Company. The terms of this letter agreement
and the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.


* * * * *








We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement, the enclosed Executive
Severance Agreement, the enclosed At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement and the enclosed Non- Competition
Agreement and returning them to me. This offer, if not accepted, will expire at
the close of business on January 4, 2017. In the event that the Merger Agreement
is terminated, or the Closing does not occur, this letter will automatically
terminate and be of no force or effect.


If you have any questions, please call me at     .


Very truly yours, CASTLIGHT HEALTH, INC.


/s/ John Doyle                
John Doyle, President and COO




I have read and accept this employment offer.




/s/ Derek Newell
Dated: January 4, 2017
Attachment
Exhibit A:    Executive Severance Agreement
Exhibit B:    At-Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement
Exhibit C:    Non-Competition Agreement







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





CASTLIGHT HEALTH, INC. EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (the “Agreement”) is made and entered into by
and between [NAME] (the “Executive”) and Castlight Health, Inc. (the “Company”),
effective as of [DATE] (the “Effective Date”).Terms not otherwise defined herein
are defined in Section 5 below.


RECITALS


The purpose of the Agreement is to provide an eligible Executive with benefits
in the event Executive’s employment is involuntarily terminated under certain
circumstances and as a source of incentive and encouragement to remain with the
Company notwithstanding the possibility of a Corporate Transaction.


The Agreement is an unfunded welfare benefit plan for purposes of ERISA, a
severance pay Agreement within the meaning of United States Department of Labor
Regulation Section 2510.3-2(b) and an involuntary separation pay plan within the
meaning of Treasury Regulation Section 1.409A-1(b)(9).


AGREEMENT


1.ELIGIBILITY UNDER THIS AGREEMENT.


(a)General Eligibility. Except as otherwise provided in this Agreement,
Executive is entitled to the benefits described in Section 2(b) or (c) only if
his or her employment is subject to a Qualifying Termination.


(b)Benefits. If Executive’s employment is subject to a Qualifying Termination,
Executive will receive his or her severance payment in a cash lump-sum in
accordance with the Company’s standard payroll procedures which will be made on
the sixtieth (60th) day following the Separation, provided that the following
have already occurred:


(i)Executive’s Qualifying Termination;


(ii)the Company’s receipt of Executive’s executed General Release (as described
in Section 3); and


(iii)the expiration of any rescission period applicable to Executive’s executed
General Release.


2.SEVERANCE BENEFITS. If Executive is subject to a Qualifying Termination, then,
subject to Section 3 below, the Company shall pay Executive the benefits set
forth in Section 2(b) or (c) below.


(a)In addition to the benefits described below in Section 2(b) or (c), Executive
will be entitled to receive payment for:


(i)Accrued Salary and Vacation. All salary and accrued vacation (if any) earned
through the Termination Date.







--------------------------------------------------------------------------------





(ii)Expense Reimbursement. Within thirty (30) days of submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses incurred by Executive, consistent with the Company’s policy for expense
reimbursement, in connection with the business of the Company prior to
Executive’s termination of employment.


(iii)Executive Benefits. Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which Executive may be entitled to benefits, payable
pursuant to the terms of such plans.


(b)Involuntary Termination Other than for Cause or Resignation for Good Reason
During the Corporate Transaction Period. If Executive has a Qualifying CIC
Termination, then subject to Section 3, Executive shall receive the following
severance benefits from the Company based on the role held by such Executive on
the Termination Date.


(i)Severance Payment. Executive shall receive, regardless of the Service Term,
the severance payments set forth in the table below.




Chief Executive Officer; President
ExecutiveVicePresident;
Chief Financial Officer
Senior Vice President
24 months Base Salary
24timestheapplicable COBRA Coverage
18 months Base Salary
18 times the applicable COBRA Coverage
12 months Base Salary
12 times the applicable COBRA Coverage



(ii)Equity Awards. Executive shall retain any rights to acceleration in any
outstanding equity awards held by Executive and such rights shall be as set
forth in the equity plan documents governing those awards. Notwithstanding the
foregoing, regardless of the provisions of the equity plan documents, if
Executive is subject to a Qualifying CIC Termination, then, subject to Section 3
below, each of Executive’s then outstanding unvested Equity Awards, excluding
awards that would otherwise vest only upon satisfaction of performance criteria,
shall accelerate and become vested and exercisable with respect to 100% of the
then unvested shares subject thereto and each of Executive’s then outstanding
unvested Equity Awards that would otherwise vest only upon satisfaction of
performance criteria, shall accelerate and become vested and exercisable with
respect to 100% of the then unvested shares subject thereto as if there had been
achievement of at-target performance levels. “Equity Awards” means all options
to purchase shares of Company common stock as well as any and all other
stock-based awards granted to Executive, including but not limited to stock
bonus awards, restricted stock, restricted stock units or stock appreciation
rights. Subject to Section 3, the accelerated vesting described above shall be
effective as of the Separation for a Qualifying Termination after the Corporate
Transaction, and as of immediately prior to the Corporate Transaction for a
Qualifying Termination occurring on or prior to the Corporate Transaction. For
the avoidance of doubt, any rights to acceleration in any outstanding equity
awards held by Executive that are triggered upon a termination without Cause or
resignation for Good Reason, shall be based on the definitions set forth in this
Agreement rather than the equity plan documents governing those awards. For the
avoidance of doubt, if a Qualifying Termination occurs before the Corporate
Transaction, then any unvested portion of the terminated Executive’s Equity
Awards will remain outstanding for three (3) months following the Qualifying
Termination (provided that in no event will the terminated Executive’s stock
options or similar Equity Awards remain outstanding beyond the Equity Award’s
maximum term to expiration). In the event that the proposed Corporate
Transaction is terminated without having been completed, any unvested portion of
the terminated Executive’s Equity Awards automatically will be forfeited
permanently without having vested effective three (3) months following the
Executive’s Separation. Subject to Section 409A, all vested RSUs shall be
settled in accordance with the terms of the applicable RSU agreement.







--------------------------------------------------------------------------------





(c)Involuntary Termination Other than for Cause or Resignation for Good Reason
Not During the Corporate Transaction Period. If Executive has a Qualifying
Non-CIC Termination, then subject to Section 3, Executive shall receive the
severance benefits set forth in the table below from the Company based on the
role held by such Executive on the Termination Date and Executive’s Service
Term.




Service Term
ChiefExecutiveOfficer; President
Executive Vice President; Chief Financial Officer
Senior Vice President
Less than one year
12 months Base Salary
12 times the applicable COBRA Coverage
6 months Base Salary
3monthsBase Salary
More than one year
12 months Base Salary
12 times the applicable COBRA Coverage
9 months Base Salary
9 times the applicable COBRA Coverage
6 months Base Salary
6 times the applicable COBRA Coverage



(d)Special Timing Rule. If Executive has a Qualifying Non-CIC Termination, and,
within three months of Executive’s Separation, a Corporate Transaction occurs
such that Executive has a Qualifying CIC Termination, then Executive shall
become entitled to the additional severance benefits set forth in Section 2(b).
Accordingly, Executive will receive a payment of severance calculated based on
the difference in Base Salary and COBRA Coverage under Section 2(c) versus
Section 2(b)(i). Solely for purposes of the preceding sentence of this Section
2(d), such amount shall become payable only if the event constituting a
Corporate Transaction would also qualify as a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, each as defined within the meaning of Code Section
409A. The additional amount to be paid under this Section 2(d) shall be paid on
the later of the consummation of the Corporate Transaction and the sixtieth
(60th) day following the Separation, subject to Section 3. In addition, if
Executive has a Qualifying Non-CIC Termination, and, within three months of
Executive’s Separation, a Corporate Transaction occurs such that Executive has a
Qualifying CIC Termination, Executive shall receive the accelerated vesting
benefits of Section 2(b)(ii).


(e)Exclusive Remedy. Except as otherwise set forth herein, in the event of a
termination of Executive’s employment, the provisions of this Section 2 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, or in equity. Except as otherwise set forth herein, Executive shall
be entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Section 2.


(f)Code Section 409A.


(i)Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death) or resignation,
then the severance payable to Executive, if any, pursuant to this Agreement,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) that are payable within the
first six (6) months following Executive’s termination of employment, will
become payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything





--------------------------------------------------------------------------------





herein to the contrary, if Executive dies following his or her termination but
prior to the six (6) month anniversary of his or her termination, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(ii)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.


(iii)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


(iv)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


3.GENERAL RELEASE. Any other provision of this Agreement notwithstanding,
Sections 2(b) and (c) above shall not apply unless Executive (i) has executed a
general release (in a form prescribed by the Company) of all known and unknown
claims that he or she may then have against the Company or persons affiliated
with the Company and such release has become effective and (ii) has agreed not
to prosecute any legal action or other proceeding based upon any of such claims
(“General Release”). The General Release must be in the form prescribed by the
Company, without alterations. The Company will deliver the form to Executive
within thirty (30) days after Executive’s Separation. Executive must execute and
return the General Release within the time period specified in the form and if
Executive fails to make the General Release effective before the sixtieth (60th)
day following the Separation, he or she will not be eligible for any of the
benefits described in Section 2(b) or (c).


4.GOLDEN PARACHUTE EXCISE TAX BEST RESULTS. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to Executive
(X) constitute “parachute payments” within the meaning of Code Section 280G, and
(Y) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either:


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive, on an after-tax basis, of the
greatest





--------------------------------------------------------------------------------





amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, the determination of Executive’s excise tax
liability and the amount required to be paid under this Section 4 shall be made
in writing by a nationally-recognized independent accounting firm selected by
the Company (the “Accountants”). For purposes of making the calculations
required by this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 4. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4. Any reduction in payments and/or benefits
required by this Section 4 shall occur in the following order: (1) reduction of
cash payments; (2) reduction of acceleration of vesting of equity awards; and
(3) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Executive’s equity awards.


5.DEFINITION OF TERMS. The following terms referred to in this Agreement shall
have the following meanings:


(a)Base Salary. Base Salary means:


(i)with respect to payments set forth in Section 2(a) above, the rate of annual
base salary paid to Executive immediately prior to Executive’s Termination Date,
provided that such amount shall in no event be less than the highest rate of
annual base salary paid to Executive during the one (1) year period immediately
prior to the Termination Date.


(ii)with respect to payments set forth in Sections 2(b) and (c) above, the rate
of annual base salary paid to Executive immediately prior to a Corporate
Transaction, provided that such amount shall in no event be less than the
highest rate of annual base salary paid to Executive during the one (1) year
period immediately prior to the Corporate Transaction; or


(b)Cause. Cause means:


(i)Executive is convicted of, or pleads guilty or nolo contendere to, a felony
(under the laws of the United States or any relevant state, or a similar crime
or offense under the applicable laws of any relevant foreign jurisdiction);


(ii)Executive has engaged in acts of fraud, dishonesty or other acts of willful
misconduct in the course of his duties hereunder;


(iii)
Executive’s gross misconduct in connection with the performance of his

or her duties;


(iv)
Executive’s breach of his or her fiduciary duty to the Company;



(v)Executive’s failure to cooperate with the Company in any investigation or
formal proceeding or the Executive being found liable in a Securities and
Exchange Commission enforcement action or otherwise being disqualified from
serving in his or her role;


(vi)Executive willfully failing to comply with reasonable directives of the
Company without a reasonable belief the failure to comply was in the best
interest of the Company;


(vii)a material breach by Executive of any contract Executive is party





--------------------------------------------------------------------------------





to with the Company; provided, however, that if the breach is reasonably
susceptible of cure, Executive shall be entitled to receive at least 30 days to
cure the breach fully after receiving written notice from the Company; or


(viii)unauthorized use or disclosure by Executive of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of his or her relationship with the
Company.


The determination as to whether Executive is being terminated for Cause shall be
made in good faith by the Company and shall be final and binding on Executive.
The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment or consulting relationship at any time as
provided in Section 8.


(c)Cobra Coverage. Cobra Coverage means a dollar amount that is equal to the
cost of a single month of COBRA coverage for the health plan that Executive was
enrolled in on the Termination Date and at the rates in effect on the
Termination Date. If such coverage included Executive’s dependents immediately
prior to the Termination Date, such amount shall also include the cost of COBRA
coverage for Executive’s dependents


(d)Code. Code means the Internal Revenue Code of 1986, as amended.


(e)Corporate Transaction. Corporate Transaction shall have the meaning set forth
in
the Plan.


(f)Corporate Transaction Date. Corporate Transaction Date means the date on
which a Corporate Transaction occurs.


(g)Corporate Transaction Period. Corporate Transaction Period shall mean the
period within twelve (12) months following a Corporate Transaction or within
three (3) months preceding a Corporate Transaction.


(h)Corporate Transaction Period Good Reason. Corporate Transaction Period Good
Reason means, during the Corporate Transaction Period, Good Reason means any of
the following that occur without Executive’s consent:


(i)any reduction in Executive’s rate of Base Salary or the target bonus amount
that Executive is eligible to receive;


(ii)a relocation of Executive’s principal office with the Company of more than
fifty (50) miles from its current location;


(iii)
a material reduction in Executive’s duties, authority, reporting

relationship or responsibilities, including:


(1)the assignment of responsibilities, duties, reporting relationship or
position that are not at least the substantial functional equivalent of
Executive’s position occupied immediately preceding the Corporate Transaction,
including the assignment of responsibilities, duties, reporting relationship or
position that are not in a substantive area that is consistent with Executive’s
experience and the position occupied prior to the Corporate Transaction; or


(2)a material diminution in the budget and number of subordinates over which
Executive retains authority;







--------------------------------------------------------------------------------





(iv)material violation by the Company of a material term of any employment,
severance, or change of control agreement between Executive and the Company; or


(v)
failure by a successor entity to assume this Agreement.



provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (X) Executive provides written notice to
the Company of the condition claimed to constitute Good Reason within ninety
(90) days of the initial existence of such condition(s), and (Y) the Company
fails to remedy such condition(s) within thirty (30) days of receiving such
written notice thereof; and provided, further, that in all events the
termination of Executive‘s employment with the Company shall not be treated as a
termination for “Good Reason“ unless such termination occurs not more than one
hundred and twenty (120) days following the initial existence of the
condition(s) claimed to constitute Good Reason. The foregoing definition does
not in any way limit the Company’s ability to terminate a Participant’s
employment or consulting relationship at any time as provided in Section 8.


(i)Disability. Disability shall have the meaning ascribed to such term in the
Plan.


(j)Good Reason. Other than during the Corporate Transaction Period (which is
identified as a “Corporate Transaction Period Good Reason” herein), Good Reason
means any of the following that occur without Executive’s consent:


(i)any reduction in Executive’s rate of base salary or the target bonus amount
that Executive is eligible to receive, unless such reduction is consistent with
a salary or bonus reduction implemented by the Company for other similarly
situated employees of the Company;


(ii)a relocation of Executive’s principal office with the Company of more than
fifty (50) miles from its current location;


provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (X) Executive provides written notice to
the Company of the condition claimed to constitute Good Reason within ninety
(90) days of the initial existence of such condition(s), and (Y) the Company
fails to remedy such condition(s) within thirty (30) days of receiving such
written notice thereof; and provided, further, that in all events the
termination of Executive‘s employment with the Company shall not be treated as a
termination for ‘Good Reason‘ unless such termination occurs not more than one
hundred and twenty (120) days following the initial existence of the condition
claimed to constitute Good Reason. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time as provided in Section 8.


(k)Plan. Plan means the Company’s 2014 Equity Incentive Plan, as amended.


(l)Qualifying CIC Termination. Qualifying CIC Termination means a Separation
within the Corporate Transaction Period if (i) the Company terminates
Executive’s employment for any reason other than Cause, death or Disability, or
(ii) Executive voluntarily resigns his or her employment for Corporate
Transaction Period Good Reason. In the case of a termination before a Corporate
Transaction, solely for purposes of benefits under Section 2(c) of this Plan,
the Termination Date will be deemed the date the Corporate Transaction is
consummated.


(m)Qualifying Non-CIC Termination. Qualifying Non-CIC Termination means a
Separation not within the Corporate Transaction Period if (1) the Company
terminates Executive’s employment for any reason other than Cause, death or
Disability or (2) Executive voluntarily resigns his or her employment for Good
Reason.


(n)Qualifying Termination. Qualifying Termination means a Qualifying CIC
Termination or a Qualifying non-CIC Termination.





--------------------------------------------------------------------------------







(o)Separation.    Separation means a “separation from service,” as defined in
the
regulations under Section 409A of the Code.


(p)Service Term. Service Term means as of a particular date, the period of time
that Executive has been continuously employed by the Company as Executive in any
capacity, including approved leaves of absence.


(q)Termination Date. Termination Date means Executive’s final day of employment
with the Company which date shall be communicated by the Company to Executive.


6.SUCCESSORS.


(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise), shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which agrees to assume the obligations of this Agreement as described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.


(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


7.NOTICE.


(a)General. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (a) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
registered mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, (d) one (1) business day after the
business day of facsimile transmission, if delivered by facsimile transmission
with copy by first class mail, postage prepaid, or (e) one (1) business day
after the business day of sending an email, if sent with return receipt and with
copy by first class mail, postage prepaid, and shall be addressed (i) if to
Executive, at his or her last known residential address, and (ii) if to the
Company, at the address of its principal corporate offices (attention: General
Counsel), or in any such case at such other address as a party may designate by
ten (10) days’ advance written notice to the other party pursuant to the
provisions above.


(b)Notice of Termination. Any termination by the Company for Cause or
resignation by Executive voluntarily or for Good Reason (whether or not during a
Corporate Transaction Period) shall be communicated by a notice of termination
to the other party hereto given in accordance with Section 7(a) of this
Agreement. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice, subject to such longer period
of time permitted in the event of a termination for Good Reason). The failure by
Executive to include in the notice any fact or circumstance which contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his or
her rights hereunder.







--------------------------------------------------------------------------------





8.AT-WILL EMPLOYMENT. Executive’s employment is and shall continue to be at-
will, as defined under applicable law, except as otherwise may be provided
specifically under the terms of any written formal employment agreement or offer
letter between the Company and Executive.


9.MISCELLANEOUS PROVISIONS.


(a)Confidentiality.


(i)Executive shall retain in confidence any proprietary or other confidential
information known to Executive concerning the Company and its business under the
conditions of the At- Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement between the Company and Executive (the
“Confidentiality Agreement”) and shall continue to comply with all other terms
of the Confidentiality Agreement. Executive acknowledges and agrees that, to the
extent he or she has not already done so, he or she shall immediately deliver to
the Company when requested all property of the Company, including, but not
limited to, equipment (e.g., laptop computer and cellular telephone), passwords,
notebooks, electronic storage devices, credit cards, business cards, keys,
parking or building access cards, documents, memoranda, reports, written and
computer files and data, books, correspondence, lists, or other written or
graphic records, and the like, relating to the Company’s business, that are in
Executive’s possession or control, including but not limited to copies
(including electronic copies) of any documents or files that contain the
Company’s Confidential Information (as defined in the Confidentiality
Agreement).


(ii)Executive acknowledges that a breach of any of the covenants contained in
this Section 9(a) may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it may not be possible to measure
damages for such injuries precisely and that, in the event of such a breach, any
payments remaining under the terms of this Agreement shall cease and the Company
may be entitled to obtain a restraining order and/or an injunction restraining
Executive from engaging in activities prohibited by this Section 9(a) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 9(a). This Section 9(a) shall survive any termination of this
Agreement.


(b)Conflict in Benefits; Nonduplication of Benefits.


(i)No Limitation of Regular Benefit Agreements. Except as provided in Section
9(b)(ii) below, this Agreement is not intended to and shall not affect, limit or
terminate any plans, programs, or arrangements of the Company that are regularly
made available to a significant number of Executives or officers of the Company,
including, without limitation, the Company’s equity incentive plans.


(ii)Nonduplication of Benefits. Executive may not accumulate cash severance
payments, and/or equity vesting under both this Agreement and another plan or
policy of the Company. If Executive is entitled to any payments or benefits by
operation of a statute or government regulations, any severance payable pursuant
to this Agreement will be reduced by such payments or benefits.


(c)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.


(d)Amendment and Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at





--------------------------------------------------------------------------------





another time.


(e)Entire Agreement. This Agreement together with the terms of any outstanding
equity awards held by Executive as set forth in the equity plan documents
governing those awards constitutes the entire agreement of the parties hereto
and supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties, and shall specifically supersede any severance payment
provisions of any other offer letter or agreement entered into between Executive
and the Company, and this Agreement with respect to the subject matter hereof.


(f)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(g)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of San Francisco County and/or the United States District Court
for the Northern District of California shall have exclusive jurisdiction and
venue over all controversies in connection with this Agreement. Any provision in
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective only to the extent of such prohibition
or unenforceability without invalidating or affecting the remaining provisions
hereof in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(h)Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (whether based in contract or tort, in law
or equity), or any breach or asserted breach thereof, shall be determined and
settled exclusively by arbitration in San Francisco, California, in accordance
with the rules for dispute resolution of JAMS. Judgment on the award may be
entered in any court of competent jurisdiction. Notwithstanding this Section
9(h), the parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction or other interim or
provisional relief as may be necessary, without breach of this Agreement and
without abridgment of the powers of the arbitrator. The parties hereby submit
themselves to the Superior Court of California in and for the County of San
Francisco as the sole and exclusive venue for the purpose of enforcing this
Agreement. This Section 9(h) shall survive any termination of this Agreement.


(i)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(j)Withholding; Lump Sum. All payments made pursuant to this Agreement will be
in a lump sum and will be subject to withholding of applicable income and
employment taxes.


(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


Castlight Health, Inc.    [NAME]


By:    Signature:     


Title:         Date:     







--------------------------------------------------------------------------------





CASTLIGHT HEALTH, INC. NON-COMPETITION AGREEMENT


This NON-COMPETITION AGREEMENT (this “Agreement”), dated January 4, 2017, is
made by and between Derek Newell (the “Stockholder”) and Castlight Health, Inc.,
a Delaware corporation (“Acquiror”). For purposes of this Agreement, “Acquiror”
shall be deemed to include Acquiror and its wholly and majority-owned direct and
indirect subsidiaries and other affiliates, successors or assigns that operate
the Business (as defined below) of the Company, including, but not limited to
the Company (as defined below), after the closing of the Merger (as defined
below).


BACKGROUND


A.Acquiror and [Target], a Delaware corporation (the “Company”) are parties to
an Agreement and Plan of Merger dated on or about January 4th, 2017 (the “Merger
Agreement”), pursuant to which Acquiror will acquire the Company (the “Merger”).
Capitalized terms used, but not defined herein, shall have the meanings assigned
to such terms in the Merger Agreement.


B.Stockholder beneficially holds a substantial amount of the Company’s capital
stock, and he will receive substantial consideration as a result of
Stockholder’s stock ownership in the Company in connection with the Acquisition.


C.Stockholder understands and agrees as a stockholder and a key and significant
member of either the management and/or the technical workforce of the Company,
Stockholder has obtained extensive and valuable knowledge, technical expertise
and confidential information concerning the Business (as defined below).


D.Stockholder will be hired as an at-will employee of Acquiror (or the Company,
as determined by Acquiror) after, and contingent upon, the closing of the
Merger, and Stockholder will derive significant value from Acquiror’s agreement
to provide him with confidential and proprietary information relating to the
business and operation of the Acquiror to enable him to optimize the performance
of his duties to the Acquiror.


E.This Agreement is necessary to protect Acquiror’s legitimate interests as a
buyer of the stock and goodwill of the Company. Stockholder understands and
acknowledges that the execution and delivery of this Agreement by Stockholder is
a material inducement to the willingness of Acquiror to enter into the Merger
Agreement, a material condition to Acquiror consummating the transactions
contemplated by the Merger Agreement and a condition of Stockholder’s employment
by Acquiror for the purpose of protecting Acquiror’s legitimate interests as a
buyer of the Company and in protecting Acquiror’s confidential information.


F.Acquiror and Stockholder both agree that, prior to the Merger, the Company’s
business consisted solely of the design, development, manufacture, production,
marketing and sales of products and services related to the Business (as defined
below) throughout each of the fifty states of the United States, Canada and the
remainder of the entire world (the “Restrictive Territory”). Acquiror represents
and Stockholder understands that, following the Merger, Acquiror will continue
conducting the Business in the Restrictive Territory.


NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Stockholder,
intending to be legally bound, agrees as follows:


1.Agreement Not to Compete. During the Restrictive Period (as defined below) and
except as otherwise provided herein or unless approved by Acquiror in writing,
Stockholder agrees that Stockholder will not, as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender or guarantor of any corporation, partnership or
other entity,





--------------------------------------------------------------------------------





or in any other capacity, directly or indirectly for himself or on behalf of any
other Person (other than Acquiror or any of its affiliates):


(a)(i) engage or participate in, or acquire any financial or beneficial interest
in, any business that competes with the Business in the Restrictive Territory or
(ii) take any action intended to, or that would reasonably be expected to,
negatively affect any commercial relationship or prospective commercial
relationship of Acquiror (or any of its affiliates, including the Company)
related to the Business;


(b)permit Stockholder’s name directly or indirectly to be used by or to become
associated with any other Person in connection with such Business; or


(c)induce or assist any other Person to engage in any of the activities
described in subparagraph (a) or (b).


“Business” means participating or engaging in, or rendering any services to any
business engaged in, the design, research, development, manufacture, operation,
production, marketing, sale or servicing of any product, or the provision of any
service that directly relates to Company’s current or planned business
including, but not limited to, transparency tools and services (including but
not limited to these specific companies or their successors: Healthcare Blue
Book, Healthsparq Inc., and MDX Medical, Inc. doing business as Vitals),
employee concierge and benefits communications tools and services (including but
not limited to these specific companies or their successors: Evive Health,
Compass, Quantum, Health Advocate, and Accolade) and wellbeing tools and
services (including but not limited to these specific companies or their
successors: Sharecare, Welltok, Rally, Limeade, Virgin Pulse, Redbrick, Keas,
Viverae and Vitality).


“Person” means a natural person, corporation, partnership, or other entity, or a
joint venture of two or more of the foregoing.


Notwithstanding the foregoing, Stockholder may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business. The term “publicly traded securities” shall mean securities that are
traded on a national securities exchange.


For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date (as defined in the
Merger Agreement) of the Merger and shall continue until the later of December
31st, 2019; provided, however, that in the event that it is determined by a
court of competent jurisdiction or an arbitrator, as the case may be, that
Stockholder has breached any provision of this Section 1, then, in addition to
any remedies set forth in Section 5 below and available under applicable law,
the Restrictive Period shall be automatically extended by a number of days equal
to the total number of days in the period from the date on which such breach
shall have first occurred through the date as of which such breach shall have
been fully cured.




For the avoidance of doubt, this Agreement shall terminate upon the date and
time of the valid termination of the Merger Agreement in accordance with its
terms.


2.Agreement Not to Solicit. Stockholder further agrees that during the
Non-Solicitation Period (as defined below), Stockholder will not as an employee,
agent, consultant, advisor, independent contractor, general partner, officer,
director, stockholder, investor, lender or guarantor of any corporation,
partnership or other entity, or in any other capacity, directly or indirectly
for himself or on behalf of any other Person (other than Acquiror or any of its
affiliates) without the prior written consent of Acquiror:


(a)interfere with the relationship between Acquiror and its employees or
consultants





--------------------------------------------------------------------------------





or contractors by encouraging, inducing, soliciting or attempting to solicit any
such employee or consultant or contractor to terminate his employment or end his
or her relationship with Acquiror;


(b)solicit or attempt to solicit for employment on behalf of Stockholder or any
other Person, any Person who is or was an employee or consultant of Acquiror; or


(c)induce or assist any other Person to engage in any of the activities
described in subparagraphs (a) and (b).


Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of
Acquiror or its successors or assigns, shall not be deemed to be a breach of
this Section 2.


For purposes of this Agreement, the “Non-Solicitation Period” shall commence on
the Closing Date and end on the later of (i) December 31, 2019, or (ii) twelve
(12) months immediately following the termination of Stockholder’s relationship
with Acquiror, whether Stockholder resigns voluntarily or is terminated for any
reason by Acquiror involuntarily (the “Non-Solicitation Period”); provided,
however, that in the event that it is determined by a court of competent
jurisdiction or an arbitrator, as the case may be, that Stockholder has breached
any provision of this Section 2, then, in addition to any remedies set forth in
Section 5 below and available under applicable law, the Non-Solicitation Period
shall be automatically extended by a number of days equal to the total number of
days in the period from the date on which such breach shall have first occurred
through the date as of which such breach shall have been fully cured.


3.Agreement Not to Disparage. During the Non-Solicitation Period, Stockholder
agrees that Stockholder will not directly or indirectly for himself or on behalf
of any other Person (other than Acquiror or any of its affiliates) libel,
slander or disparage Acquiror in any manner that is harmful to the business,
business reputation or personal reputation of Acquiror.


4.Acknowledgment. Stockholder hereby acknowledges and agrees that:


(a)this Agreement is necessary for the protection of the legitimate business
interests of Acquiror in acquiring the Company;


(b)the execution and delivery and continuation in force of this Agreement is a
material inducement to Acquiror to execute the Merger Agreement and is a
mandatory condition precedent to the closing of the Merger, without which
Acquiror would not close the transactions contemplated by the Merger Agreement;




(c)the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;


(d)Stockholder has no current intention of competing with the Business acquired
by Acquiror within the area and the time limits set forth in this Agreement;


(e)Stockholder represents and warrants that neither the execution and delivery
nor the performance of this Agreement will result directly or indirectly in a
violation or breach of any agreement or obligation by which Stockholder is or
may be bound, the violation of which would materially impair Stockholder’s
ability to perform Stockholder’s obligations under this Agreement;


(f)breach of this Agreement will be such that Acquiror will not have an adequate
remedy at law because of the unique nature of the operations and the assets
being conveyed to Acquiror; and





--------------------------------------------------------------------------------







(g)execution of this Agreement shall not limit Acquiror’s employee policies,
including without limitation the provisions set forth in Acquiror’s At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (the “Proprietary Information and Inventions Agreement”).


5.Remedy. Stockholder acknowledges and agrees that (a) the rights of Acquiror
under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquiror if Stockholder fails to
or refuses to perform his obligations under this Agreement and
(b) Acquiror may, in addition to any other remedies and damages available, seek
an injunction in a court of competent jurisdiction to restrain any such failure
or refusal without posting bond or other security, and without the necessity of
proving actual damages. No single exercise of the foregoing remedies shall be
deemed to exhaust Acquiror’s right to such remedies, but the right to such
remedies shall continue undiminished and may be exercised from time to time as
often as Acquiror may elect. Stockholder represents and warrants that his
expertise and capabilities are such that his obligations under this Agreement
(and the enforcement thereof by injunction or otherwise) will not prevent him
from earning a livelihood.


6.Severability. If any provisions of this Agreement as applied to any part or to
any circumstances shall be adjudged by a court to be invalid or unenforceable,
the same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances, or the validity or
enforceability of this Agreement. Acquiror and Stockholder intend this Agreement
to be enforced as written. If any provision, or part thereof, however, is held
to be unenforceable because of the duration thereof or the area covered thereby,
all parties agree that the court making such determination shall have the power
to reduce the duration and/or area of such provision, and/or to delete specific
words or phrases and in its reduced form such provision shall then be
enforceable.


7.Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquiror’s duly authorized representative, or his designee,
and Stockholder.


8.Waiver. No waiver of any nature, in any one or more instances, shall be deemed
to be or construed as a further or continued waiver of any breach of any other
term or agreement contained in this Agreement.


9.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.




10.Governing Law.


(a)This Agreement shall be construed and interpreted and its performance shall
be governed by the laws of the state of California without regard to conflicts
of law principles of any jurisdiction.


(b)The parties hereto agree that any proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be brought in any federal court
located in San Francisco County in the State of California or any California
state court located in San Francisco County, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding in any such court or that
any such proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.





--------------------------------------------------------------------------------







11.Attorneys Fees. In the event that either party engages the other party in
litigation concerning the enforcement of this Agreement, the prevailing party
shall be entitled to payment by the non-prevailing party of reasonable expenses,
including reasonable attorneys’ fees, which are incurred in connection
therewith.


12.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter of this Agreement (but does
not in any way merge or supersede any restrictions in the Stockholder’s
Confidential Information and Invention Assignment Agreement with the Company,
the Merger Agreement or any other agreement executed in connection with the
Merger Agreement, including the Stockholder’s employment agreement with
Acquiror, if any, and the Stockholder’s Proprietary Information and Inventions
Agreement).








[SIGNATURE PAGE FOLLOWS]












IN WITNESS WHEREOF, Acquiror and Stockholder have executed this Agreement on the
day and year first above written.




DEREK NEWELL


/s/ Derek Newell



--------------------------------------------------------------------------------





CASTLIGHT HEALTH, INC.
a Delaware corporation




By: /s/ John Doyle


Name: John Doyle


Title: President and Chief Operating Officer



















--------------------------------------------------------------------------------





BENEFITS WAIVER


January 4, 2017
Derek Newell


Dear Derek:


As you know, Castlight Health, Inc., a Delaware corporation (inclusive of any
subsidiary thereof, and the company after the Closing, “Castlight”), is
acquiring your employer, Jiff, Inc., a company organized under the laws of
Delaware (inclusive of any subsidiaries, “Jiff”), pursuant to the Agreement and
Plan of Merger and Reorganization dated January 4, 2017 (as it may be amended
from time to time in accordance with its terms, the “Merger Agreement”) by and
among Castlight, Jiff and certain other parties named therein (the “Merger”).


Upon the closing of the Merger (the “Closing”), Castlight has agreed to convert
your Jiff stock options and restricted stock units that are outstanding as of
the Closing into stock options to purchase, and restricted stock units to settle
in, Castlight Class B common stock, upon the terms and conditions set forth in
the Merger Agreement (collectively, the “Jiff Awards” and, following the Merger,
the “Assumed Awards”).


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


I.
Acceleration Benefits



It is a material element of the Merger that you waive, pursuant to this Benefits
Waiver, any and all exercisability and vesting acceleration provisions currently
in effect with respect to all of your Jiff stock options and restricted stock
units, including in connection with Jiff’s change of control and/or termination
of your employment or other service, and including pursuant to any Jiff plan,
stock purchase agreement, option agreement, employment agreement or any other
agreement between you and Jiff or any Jiff policy (in each case, whether written
or oral (collectively, the “Acceleration Benefits”)).


Upon and following the Closing, in lieu of the Acceleration Benefits that may
currently apply to your Jiff Awards, the following provisions will apply to the
Assumed Awards:


(i)
the Acceleration Benefits shall not apply to any of the Assumed Awards or to any
future equity awards from Castlight, and are irrevocably waived by you hereby;



(ii)
as to your converted stock options, you will vest in, and be able to exercise,
those converted stock options based on the same vesting schedule that you had
for such Jiff stock options prior to the Closing, except as pursuant to the
Equity Waiver, dated on or around the date hereof;



(iii)
as to your converted restricted stock units, you will vest in, and settle in,
those converted restricted stock units based on the same vesting schedule that
you had for those restricted stock units prior to the Closing, except as
pursuant to the Equity Waiver, dated on or around the date hereof;



(iv)
notwithstanding this waiver, you shall vest in 50% of your then-unvested Jiff
stock options upon a Corporate Transaction of Castlight, as defined in its 2014
Equity Incentive Plan, as amended, it being understood this acceleration shall
apply only to those awards benefitting from single-trigger acceleration prior to
the Closing;









(v)
the New Acceleration Benefits (as defined on Schedule A hereto) will apply only
to those






--------------------------------------------------------------------------------





Assumed Awards that are converted stock options, and shall not apply to the
converted restricted stock units, it being understood and agreed that the New
Acceleration Benefits shall only apply to cause acceleration of service-based
vesting conditions and shall not be construed to require that the converted
stock options adjust at a maximum or other achievement level under the earn-outs
described in the Merger Agreement (unless such earn-outs are in fact achieved
according to the terms and conditions of the Merger Agreement).


You further confirm that you hold no other equity other than the Jiff stock
options and restricted stock units actually granted to you by Jiff’s board of
directors and you hold no outstanding preemptive rights or other contractual
rights to purchase or acquire additional equity from Jiff.


II.
Jiff Severance Benefits



It is also a material element of the Merger that you waive, pursuant to this
Benefits Waiver, any and all existing right or entitlement to severance or
termination benefits you might have pursuant to any agreement, program, policy,
or understanding between you and Jiff (in each case, whether written or oral),
including in connection with Jiff’s change of control and/or termination of your
employment or other service (collectively, the “Jiff Severance Benefits”). For
the avoidance of doubt, in the event of the New Acceleration Benefits are
triggered, you will not receive any cash severance or other termination benefits
other than those outlined in the Company’s Executive Severance Agreement. You
irrevocably hereby waive any and all claims to the Jiff Severance Benefits.
III.
Miscellaneous





Notwithstanding anything to the contrary in this Benefits Waiver, you are not
waiving any rights under that certain Offer Letter, by and between you and
Castlight, dated on or about June 3, 2016 (including the Compensation
Equivalency therein and the incorporation of the Executive Severance Agreement).
This letter may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
In the event that the Merger Agreement is terminated in accordance with its
terms, this letter shall terminate and be of no further force or effect.


The validity, interpretation, construction and performance of this Benefits
Waiver shall be governed by the laws of the State of California. The Superior
Court of San Francisco County and/or the United States District Court for the
Northern District of California shall have exclusive jurisdiction and venue over
all controversies in connection with this Benefits Waiver. Any provision herein
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[SIGNATURE PAGE TO BENEFITS WAIVER FOLLOWS]























--------------------------------------------------------------------------------





To indicate your understanding and agreement with this Benefit Waiver, please
sign below and return the entire Benefits Waiver to Jiff.






Very truly yours, CASTLIGHT HEALTH, INC.
a company organized under the laws of Delaware




By: /s/ John Doyle
Name: John Doyle
Title: President and Chief Operating Officer








Acknowledged and Agreed:


By:/s/ Derek Newell
Name: Derek Newell












SCHEDULE A


NEW ACCELERATION BENEFITS


New Acceleration Benefits


If, within 12 months of the Closing, you are terminated by Castlight without
Cause (as defined below) or you resign for Good Reason (as defined below), then,
provided you deliver to Castlight a signed release agreement in a form
prescribed by Castlight (the “Release”) and satisfy all conditions to make the
Release effective within 60 days following your termination, you will
immediately vest in 100% of the converted stock options effective as of
immediately prior to the effective time of such termination (the “New
Acceleration Benefits”).


“Cause” shall mean (i) you are convicted of, or plead guilty or nolo contendere
to, a felony (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction); (ii) you have engaged in acts of fraud, dishonesty or other acts
of willful misconduct in the course of your duties hereunder; (iii) your gross
misconduct in connection with the performance of your duties; (iv) your breach
of your fiduciary duty to Castlight; (v) your failure to cooperate with
Castlight in any investigation or formal proceeding or your being found liable
in a Securities and Exchange Commission enforcement action or otherwise being
disqualified from serving in your role; (vi) you willfully failing to comply
with reasonable directives of Castlight without a reasonable belief the failure
to comply was in the best interest of Castlight; (vii) a material breach by you
of any contract you are party to with Castlight; provided, however, that if the
breach is reasonably susceptible





--------------------------------------------------------------------------------





of cure, you shall be entitled to receive at least 30 days to cure the breach
fully after receiving written notice from Castlight; or (viii) unauthorized use
or disclosure by you of any proprietary information or trade secrets of
Castlight or any other party to whom you owe an obligation of nondisclosure as a
result of your relationship with Castlight. The determination as to whether you
are terminated for Cause shall be made in good faith by Castlight and shall be
final and binding on you.


“Good Reason” shall mean any of the following that occur without your consent:
(i) any reduction in your rate of base salary or the target bonus amount that
you are eligible to receive; (ii) a relocation of your principal office with
Castlight of more than 50 miles from its current location; (iii) a material
reduction in your duties, authority, reporting relationship or responsibilities,
including: (1) the assignment of responsibilities, duties, reporting
relationship or position that are not at least the substantial functional
equivalent of your position occupied immediately preceding the Merger, including
the assignment of responsibilities, duties, reporting relationship or position
that are not in a substantive area that is consistent with your experience and
the position occupied prior to the Merger; or (2) a material diminution in the
budget and number of subordinates over which you retain authority; (iv) material
violation by Castlight of a material term of any employment, severance, or
change of control agreement between you and Castlight; or (v) failure by a
successor entity to Castlight to assume these New Acceleration Benefits;
provided that any such condition or conditions, as applicable, shall not
constitute Good Reason unless both (X) you provide written notice to Castlight
of the condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition(s), and (Y) Castlight fails to remedy such
condition(s) within 30 days of receiving such written notice thereof; provided,
further, that in all events the termination of your employment with Castlight
shall not be treated as a termination for “Good Reason“ unless such termination
occurs not more than 120 days following the initial existence of the
condition(s) claimed to constitute Good Reason; provided, further, that prong
(v) of this definition shall only apply during the period that is three months
preceding and 12 months following a Corporate Transaction of Castlight, as
defined in its 2014 Equity Incentive Plan, as amended.


The New Acceleration Benefits will not apply to any equity you hold in
Castlight, any affiliate thereof, or any of their successors, other than those
stock options converted pursuant to the Merger.










BENEFITS WAIVER


January 4, 2017
Derek Newell


Dear Derek:


As you know, Castlight Health, Inc., a Delaware corporation (inclusive of any
subsidiary thereof, and the company after the Closing, “Castlight”), is
acquiring your employer, Jiff, Inc., a company organized under the laws of
Delaware (inclusive of any subsidiaries, “Jiff”), pursuant to the Agreement and
Plan of Merger and Reorganization dated January 4, 2017 (as it may be amended
from time to time in accordance with its terms, the “Merger Agreement”) by and
among Castlight, Jiff and certain other parties named therein (the “Merger”).


Upon the closing of the Merger (the “Closing”), Castlight has agreed to convert
your Jiff stock options and restricted stock units that are outstanding as of
the Closing into stock options to purchase, and restricted stock units to settle
in, Castlight Class B common stock, upon the terms and conditions set forth in
the Merger Agreement (collectively, the “Jiff Awards” and, following the Merger,
the “Assumed Awards”).


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:







--------------------------------------------------------------------------------





I.
Acceleration Benefits



It is a material element of the Merger that you waive, pursuant to this Benefits
Waiver, any and all exercisability and vesting acceleration provisions currently
in effect with respect to all of your Jiff stock options and restricted stock
units, including in connection with Jiff’s change of control and/or termination
of your employment or other service, and including pursuant to any Jiff plan,
stock purchase agreement, option agreement, employment agreement or any other
agreement between you and Jiff or any Jiff policy (in each case, whether written
or oral (collectively, the “Acceleration Benefits”)).


Upon and following the Closing, in lieu of the Acceleration Benefits that may
currently apply to your Jiff Awards, the following provisions will apply to the
Assumed Awards:


(i)
the Acceleration Benefits shall not apply to any of the Assumed Awards or to any
future equity awards from Castlight, and are irrevocably waived by you hereby;



(ii)
as to your converted stock options, you will vest in, and be able to exercise,
those converted stock options based on the same vesting schedule that you had
for such Jiff stock options prior to the Closing, except as pursuant to the
Equity Waiver, dated on or around the date hereof;



(iii)
as to your converted restricted stock units, you will vest in, and settle in,
those converted restricted stock units based on the same vesting schedule that
you had for those restricted stock units prior to the Closing, except as
pursuant to the Equity Waiver, dated on or around the date hereof;



(iv)
notwithstanding this waiver, you shall vest in 50% of your then-unvested Jiff
stock options upon a Corporate Transaction of Castlight, as defined in its 2014
Equity Incentive Plan, as amended, it being understood this acceleration shall
apply only to those awards benefitting from single-trigger acceleration prior to
the Closing;









(v)
the New Acceleration Benefits (as defined on Schedule A hereto) will apply only
to those Assumed Awards that are converted stock options, and shall not apply to
the converted restricted stock units, it being understood and agreed that the
New Acceleration Benefits shall only apply to cause acceleration of
service-based vesting conditions and shall not be construed to require that the
converted stock options adjust at a maximum or other achievement level under the
earn-outs described in the Merger Agreement (unless such earn-outs are in fact
achieved according to the terms and conditions of the Merger Agreement).



You further confirm that you hold no other equity other than the Jiff stock
options and restricted stock units actually granted to you by Jiff’s board of
directors and you hold no outstanding preemptive rights or other contractual
rights to purchase or acquire additional equity from Jiff.


II.
Jiff Severance Benefits



It is also a material element of the Merger that you waive, pursuant to this
Benefits Waiver, any and all existing right or entitlement to severance or
termination benefits you might have pursuant to any agreement, program, policy,
or understanding between you and Jiff (in each case, whether written or oral),
including in connection with Jiff’s change of control and/or termination of your
employment or other service (collectively, the “Jiff Severance Benefits”). For
the avoidance of doubt, in the event of the New Acceleration Benefits are
triggered, you will not receive any cash severance or other termination benefits
other than those outlined in the Company’s Executive Severance Agreement. You
irrevocably hereby waive any and all claims to the Jiff Severance Benefits.
III.
Miscellaneous








--------------------------------------------------------------------------------







Notwithstanding anything to the contrary in this Benefits Waiver, you are not
waiving any rights under that certain Offer Letter, by and between you and
Castlight, dated on or about June 3, 2016 (including the Compensation
Equivalency therein and the incorporation of the Executive Severance Agreement).
This letter may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
In the event that the Merger Agreement is terminated in accordance with its
terms, this letter shall terminate and be of no further force or effect.


The validity, interpretation, construction and performance of this Benefits
Waiver shall be governed by the laws of the State of California. The Superior
Court of San Francisco County and/or the United States District Court for the
Northern District of California shall have exclusive jurisdiction and venue over
all controversies in connection with this Benefits Waiver. Any provision herein
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[SIGNATURE PAGE TO BENEFITS WAIVER FOLLOWS]










To indicate your understanding and agreement with this Benefit Waiver, please
sign below and return the entire Benefits Waiver to Jiff.






Very truly yours, CASTLIGHT HEALTH, INC.
a company organized under the laws of Delaware




By:/s/ John Doyle
Name: John Doyle
Title: President and Chief Operating Officer








Acknowledged and Agreed:


By:/s/ Derek Newell
Name: Derek Newell











--------------------------------------------------------------------------------











SCHEDULE A


NEW ACCELERATION BENEFITS


New Acceleration Benefits


If, within 12 months of the Closing, you are terminated by Castlight without
Cause (as defined below) or you resign for Good Reason (as defined below), then,
provided you deliver to Castlight a signed release agreement in a form
prescribed by Castlight (the “Release”) and satisfy all conditions to make the
Release effective within 60 days following your termination, you will
immediately vest in 100% of the converted stock options effective as of
immediately prior to the effective time of such termination (the “New
Acceleration Benefits”).


“Cause” shall mean (i) you are convicted of, or plead guilty or nolo contendere
to, a felony (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction); (ii) you have engaged in acts of fraud, dishonesty or other acts
of willful misconduct in the course of your duties hereunder; (iii) your gross
misconduct in connection with the performance of your duties; (iv) your breach
of your fiduciary duty to Castlight; (v) your failure to cooperate with
Castlight in any investigation or formal proceeding or your being found liable
in a Securities and Exchange Commission enforcement action or otherwise being
disqualified from serving in your role; (vi) you willfully failing to comply
with reasonable directives of Castlight without a reasonable belief the failure
to comply was in the best interest of Castlight; (vii) a material breach by you
of any contract you are party to with Castlight; provided, however, that if the
breach is reasonably susceptible of cure, you shall be entitled to receive at
least 30 days to cure the breach fully after receiving written notice from
Castlight; or (viii) unauthorized use or disclosure by you of any proprietary
information or trade secrets of Castlight or any other party to whom you owe an
obligation of nondisclosure as a result of your relationship with Castlight. The
determination as to whether you are terminated for Cause shall be made in good
faith by Castlight and shall be final and binding on you.


“Good Reason” shall mean any of the following that occur without your consent:
(i) any reduction in your rate of base salary or the target bonus amount that
you are eligible to receive; (ii) a relocation of your principal office with
Castlight of more than 50 miles from its current location; (iii) a material
reduction in your duties, authority, reporting relationship or responsibilities,
including: (1) the assignment of responsibilities, duties, reporting
relationship or position that are not at least the substantial functional
equivalent of your position occupied immediately preceding the Merger, including
the assignment of responsibilities, duties, reporting relationship or position
that are not in a substantive area that is consistent with your experience and
the position occupied prior to the Merger; or (2) a material diminution in the
budget and number of subordinates over which you retain authority; (iv) material
violation by Castlight of a material term of any employment, severance, or
change of control agreement between you and Castlight; or (v) failure by a
successor entity to Castlight to assume these New Acceleration Benefits;
provided that any such condition or conditions, as applicable, shall not
constitute Good Reason unless both (X) you provide written notice to Castlight
of the condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition(s), and (Y) Castlight fails to remedy such
condition(s) within 30 days of receiving such written notice thereof; provided,
further, that in all events the termination of your employment with Castlight
shall not be treated as a termination for “Good Reason“ unless such termination
occurs not more than 120 days following the initial existence of the
condition(s) claimed to constitute Good Reason; provided, further, that prong
(v) of this definition shall only apply during the period that is three months
preceding and 12 months following a Corporate Transaction of Castlight, as
defined in its 2014 Equity Incentive Plan, as amended.


The New Acceleration Benefits will not apply to any equity you hold in
Castlight, any affiliate thereof, or any of their successors, other than those
stock options converted pursuant to the Merger.





